Exhibit 10.22

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

Exelixis, Inc.

2011 Cash Compensation for Non-Employee Directors

 

Board of Directors    Retainer Fee      $ 20,000       Additional Chair Retainer
Fee      $ 30,000       Regular Meeting Fee      $ 2,500       Special
Meeting Fee*      $ 1,000    Audit Committee    Retainer Fee      $ 6,000      
Additional Chair Retainer Fee      $ 15,000       Meeting Fee**      $ 1,000   
Compensation Committee    Retainer Fee      $ 5,000       Additional Chair
Retainer Fee      $ 10,000       Meeting Fee**      $ 1,000    Nominating &
Corporate Governance Committee    Retainer Fee      $ 5,000       Additional
Chair Retainer Fee      $ 10,000       Meeting Fee**      $ 1,000    Research &
Development Committee    Retainer Fee      $ 10,000       Additional Chair
Retainer Fee      $ 10,000       Meeting Fee**      $ 5,000   

 

* Meeting at which minutes are generated.

** In-person meeting or teleconference at which minutes are generated.

Exelixis, Inc.

2011 Equity Compensation for Non-Employee Directors

 

Board of Directors    Initial Option Grant*    Number of Options    25,000   
Annual Option Grant    Number of Options    15,000

 

* For new directors only.